Matter of Heavy Constr. Co., Inc. v Metro Constr. Equities, Inc. (2015 NY Slip Op 05678)





Matter of Heavy Constr. Co., Inc. v Metro Constr. Equities, Inc.


2015 NY Slip Op 05678


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2013-04192
 (Index No. 25257/12)

[*1]In the Matter of Heavy Construction Co., Inc., petitioner-respondent, 
vMetro Construction Equities, Inc., respondent, Frank DeMartino, appellant.


Gail M. Blasie, Garden City, N.Y., for appellant.
Hagan, Coury & Associates, Brooklyn, N.Y. (Paul Golden of counsel), for petitioner-respondent.

DECISION & ORDER
In a proceeding, inter alia, to discharge six public improvement mechanic's liens pursuant to Lien Law § 21(7), Frank DeMartino appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated February 7, 2013, as granted that branch of the petition which was to discharge the liens.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the petition which was to discharge six public improvement mechanic's liens filed by, among others, the appellant Frank DeMartino, since he admittedly was not "a person . . . furnishing materials" to the petitioner for the construction of a public improvement within the meaning of Lien Law §§ 5 and 12. Moreover, certain of these liens were properly discharged for the additional reason that DeMartino failed to comply with the filing requirements of Lien Law §§ 11-c and 12 (see Outrigger Constr. Co. v Nostrand Ave. Dev. Corp.,  217 AD2d 689, 690; Matter of Connecticut St. Dev. Corp. v Garber Bldg. Supplies,  216 AD2d 561; Matter of Ferran Concrete Co. v Avon Elec. Supplies Corp.,  128 AD2d 527, 528; Ingalls Iron Works Co. v Fehlhaber Corp.,  29 AD2d 29, 31).
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court